t c memo united_states tax_court melvin kenneth pisetzner petitioner v commissioner of internal revenue respondent docket no 21918-11l filed date melvin kenneth pisetzner pro_se john m janusz for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether respondent’ sec_1unless otherwise indicated section references are to the internal revenue continued appeals_office abused its discretion when it upheld respondent’s notice_of_intent_to_levy with respect to petitioner’s liability for his tax_year background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioner resided in tennessee at the time he filed his petition petitioner filed his federal_income_tax return but failed to pay the entire amount of the liability reported on the return respondent assessed the tax shown on petitioner’s return on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner submitted a form request for a collection_due_process or equivalent_hearing on which he checked the box indicating that he wanted to pursue an installment_agreement on date respondent’s appeals_office sent petitioner a letter acknowledging receipt of his form on date settlement officer cheryl wakefield mailed petitioner a letter scheduling a telephone conference for date on date petitioner and ms wakefield spoke on the telephone and agreed to reschedule the telephone continued code of as amended and rule references are to the tax_court rules_of_practice and procedure conference for date during the call ms wakefield told petitioner that he needed to complete the form 433-a collection information statement for wage earners and self-employed individuals and submit the required_documentation before the conference however after consulting with his accountant petitioner realized that he would not be able to put together the required financial information by date because of his accountant’s unavailability consequently on or about date he mailed ms wakefield a letter requesting to reschedule the hearing to a later date he wrote i found out after our conversation that my accountant will be unavailable for another two weeks surgery and recuperation i clearly need help to complete the complex form you sent me i would ask you once again to postpone my appointment with you for more weeks so that my form and accompanying documents can be adequately completed ms wakefield agreed to petitioner’s request to postpone the conference and she rescheduled it for date however when petitioner telephoned ms wakefield on date he was not able to reach her because she was on emergency leave on or about date ms wakefield mailed petitioner a letter explaining her unavailability on date and rescheduling the conference for date she wrote please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already provided if you would like to provide information for our consideration please do so within days date from the date on this letter on date petitioner mailed ms wakefield a letter requesting to reschedule the conference for after labor day because petitioner planned to be on vacation during the scheduled conference ms wakefield received petitioner’s letter on date and she denied his request to reschedule the conference instead she reviewed the information in the file and on the basis of that information issued a notice_of_determination sustaining the proposed collection action petitioner timely filed his petition in this court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d petitioner contends that summary_judgment is inappropriate because there are disputed issues of material fact although petitioner does not dispute that he failed to submit a form 433-a he contends that the reason he failed to submit a completed form 433-a is that ms wakefield never sent him a form 433-a however petitioner’s contention that ms wakefield never sent him a form 433-a is contradicted by his own letter to ms wakefield dated date in that letter he referred to the complex form sent to him by ms wakefield and the form and accompanying documents that he needed to submit to her accordingly we conclude that petitioner did receive the form 433-a from ms wakefield although he had months to complete the form 433-a and submit the accompanying documents he failed to do so because we conclude that there are no disputed issues of material fact the instant case is ripe for summary_judgment where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioner does not dispute his underlying liability consequently we review the determination of the appeals_office for abuse_of_discretion where as in the instant case we review the appeals office’s determination to sustain the collection action for abuse_of_discretion we review the reasoning underlying that determination to decide whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the levy should be withdrawn see id sec_6330 provides that the commissioner shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b if the taxpayer requests such a hearing the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the appeals_office must also determine whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 finally the appeals_office must consider any issues raised by the taxpayer at the hearing including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives such as an installment_agreement sec_6330 and a proper hearing may occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs petitioner appears to contend that ms wakefield abused her discretion by refusing to reschedule the date telephone conference ms wakefield had agreed to reschedule petitioner’s telephone conference several times despite ms wakefield’s warning in her date letter that she would proceed with her review of petitioner’s case on the basis of the administrative file if petitioner failed to contact her at the scheduled time on date petitioner failed to contact her at the scheduled time his written request to reschedule the telephone conference was not timely as we explained in roman v commissioner t c memo the statute only requires that a taxpayer be given a reasonable chance to be heard prior to the issuance of a notice_of_determination we conclude that petitioner was given a reasonable chance to be heard and that ms wakefield did not prematurely conclude the hearing moreover as we explained in huntress v commissioner tcmemo_2009_161 the purpose of the hearing is to consider the taxpayer’s collection alternative so that where the appeals office’s denial of a taxpayer’s request for a face-to-face hearing did not impede the adequate_consideration of a collection alternative it could not constitute an abuse_of_discretion respondent contends that the determination of the appeals_office should be sustained because petitioners failed to provide the required information we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_ chandler v commissioner tcmemo_2005_99 in doing so the appeals_office is following the requirements of sec_301_6330-1 proced admin regs petitioner failed to submit the form 433-a and supporting documents despite having months to do so on the basis of the undisputed facts we conclude that the determination of the appeals_office to sustain the collection action was not arbitrary capricious or without sound basis in fact or law accordingly we will grant respondent’s motion and sustain the determination of respondent’s appeals_office to proceed with the proposed collection action in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
